Citation Nr: 1530292	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-28 512A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure during service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 9, 1945 to July 20, 1946.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

On March 12, 2015, the Veteran and his spouse testified in a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of that hearing has been associated with the Veteran's electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to ionizing radiation during his military service.  

2. The Veteran's prostate cancer is not due to in-service radiation exposure or any other incident of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant matter, the RO received the Veteran's claim for service connection for prostate cancer in December 2011.  In a letter dated December 28, 2011, the Veteran was notified of the evidence required to substantiate the underlying service connection claim, which the Board finds provided adequate notice and afforded him a meaningful opportunity to participate in the development of his claim.  Further neither the Veteran, nor his representative, have raised an issue with regard to the adequacy of the notice provided in this case.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's service treatment records, military personnel records, private medical records, radiation dose estimates, and medical opinion from the Director of the Post 9-11 Environmental Health Program, writing on behalf of the Under Secretary for Benefits.

No VA medical opinion or examination was obtained as to the issue appealed,  however, the Board finds that obtaining such an opinion or examination is not necessary.  As will be discussed in more detail below, Prostate cancer is considered a "radiogenic disease," which triggers specific claim development and adjudication under  38 C.F.R. § 3.311.  Those duties have been satisfied in this case.  While the Veteran has disputed the dose estimates given, the Board has found that they are correct.  For these reasons, the Board concludes that an additional medical examination or medical opinion for this issue is not necessary.  

Further, VA's duty to provide a medical examination or obtain a medical opinion is only triggered when the record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent medical or lay evidence of a current disability; (b) establishes that the Veteran suffered an incident, illness, or injury in service; and (c) indicates that the claim disability or symptoms may be associated with the established incident, illness, or injury.  38 C.F.R. § 3.159(c).  However, with the exception of his radiation exposure (for which there is sufficient evidence to decide the claim), because the Veteran's service treatment records and military personnel records are silent for any in-service illness, incident or injury, the duty to provide a medical examination or opinion has not been triggered in this matter.   

In light of the above, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Analysis

The Veteran seeks service connection for prostate cancer and asserts his belief that his prostate cancer is the result of exposure to ionizing radiation while stationed in Japan between 1945 and 1946.  As a matter of background, the Veteran served aboard the U.S.S. LST 816 from August 24, 1945, to June 7, 1946, and is verified to have been in the vicinity of Hiroshima, Japan on multiple occasions in 1946.  The Veteran was diagnosed with prostate cancer in May 1998.  

With respect to claims based on the theory of exposure to ionizing radiation, service connection for a disorder that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by any of three different ways.  First, a disease may be presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2014) and 38 C.F.R. §§ 3.307, 3.309(d) (2014). Second, service connection can be established under 38 C.F.R. § 3.311 (2014), if the disability at issue is a "radiogenic disease." Third, direct service connection can be established under 38 C.F.R. § 3.303(d) (2014) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

At the outset, the Board notes that, while the Veteran participated in the occupation of Hiroshima between August 6, 1945, and July 1, 1946, and is therefore considered a "radiation-exposed Veteran" under the applicable regulations, prostate cancer is not among the list of diseases potentially entitled to presumptive service connection under 38 C.F.R. 3.309(d)(2).  Accordingly, the Veteran is not entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, if a "radiogenic disease" is not eligible for service connection on a presumptive basis, and it is contended that the disease is a result of exposure to ionizing radiation in service, the Veteran may be entitled to special development procedures for determining whether the particular disease may be related to ionizing radiation.  Those procedures include obtaining a dose assessment of exposure to radiation in service, and referral to the Under Secretary for Benefits for an advisory opinion on whether the Veteran's radiogenic disease is related to his in-service radiation exposure.  See 38 C.F.R. § 3.311.

In January 2013, the RO informed the Veteran of the criteria which would be used to determine his participation and radiation exposure.  The criteria used included the Veteran's statements that he was stationed aboard the U.S.S. LST 816 at Tokyo, Hiroshima, and Nagasaki during 1945; witnessed two tests from the deck of his ship; and remained in the explosion area for 6 months and experienced all manner of atmospheric and light changes.  The criteria also included information from historical records, documents, and scientific principles or studies to include his exact dates aboard the U.S.S. LST 816 between August 24, 1945 and June 7, 1946; his promotion to Fireman First Class (F1C) on January 1, 1946; and that his ship was in the vicinity of Hiroshima, at Hiro Wan and Kure, during January 13 to 14, and 18 to 23, 1946, and February 17 to 22, 1946.  For the specific dates he was verified to be in the vicinity of Hiroshima, dose estimates were based on the presumption that he was at the "hottest" spot in the hypocenter or in the downwind fallout area, whichever provided the highest exposure potential.  For inhalation dose calculation, the intake of contaminants was characterized by parameters with values chosen to maximize the internal dose.  On February 4, 2013, the Veteran agreed that the given scenario fully included his best and most current representations on the details of his participation; contained reasonable conditions, estimates, and assumptions to be used for his dose assessment; and he had no additional information to provide.

In April 2013, the Defense Threat Reduction Agency (DTRA) issued a dose assessment of exposure.  The dose reconstruction applied to the Veteran's scenario description originated from the report Radiation Dose Reconstruction: U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F).  The reconstruction was based on the worst case assumptions for the Veteran's scenario.  His total external gamma dose was 0.004 rem.  His upper bound total external gamma dose was 0.011 rem.  Internal committed alpha dose to the prostate was 0.0 rem and upper bound committed alpha dose to the prostate was 0.0 rem.  Internal committed beta plus gamma dose to the prostate was 0.0 rem and upper bound committed beta plus gamma dose to the prostate was 0.0 rem.  It was noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  The dose assessment of exposure was subsequently forwarded to the Under Secretary for Benefits for an advisory opinion on the nexus between the Veteran's radiation exposure and his present prostate cancer.  

In August 2014, the Director of the Post 9-11 Environmental Health Program, writing on behalf of the Under Secretary for Benefits, issued an advisory opinion based on the dose assessment of exposure.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  The exposure rate was assumed as a single acute dose in the earliest year of exposure (1946), which tends to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 0.01 percent for prostate cancer.  In view of the probability given, the Director opined that it is not likely that the Veteran's prostate cancer can be attributed to radiation exposure while in military service.

In his March 2015 hearing before the Board, the Veteran asserted his belief that his dose assessment of exposure should be higher because he was required to leave his ship and go on land as part of his duties in the vicinity of Hiroshima, and that he believed the estimate was made based merely upon his ship being anchored near Hiroshima.  Upon review, the Board finds that the dose estimate given is correct.  First, the Board notes that, in February 2013, the Veteran submitted a written agreement with the scenario of participation and radiation exposure that was used to calculate his radiation dose estimate.  Second, for the dates that the Veteran's ship was verified to be in the vicinity of Hiroshima, the Veteran was afforded a dose estimate based on either the "hottest" spot in the hypocenter or in the downwind fallout area, whichever scenario provided for the highest exposure potential.  Thus, regardless of the location where he actually served, either aboard ship or on land, his estimated exposure was based on the maximum level of radiation exposure available for that period.  Therefore, the Board finds that the Veteran's location of service in the vicinity of Hiroshima for the verified dates would not increase the dose assessment of exposure that was issued in April 2013, as the maximum exposure has already been attributed to the Veteran.  

In light of the above, the Board finds that service connection for prostate cancer as a "radiogenic disease" is not warranted in this case.  The Veteran has not provided any medical evidence contradictory to the DTRA reports or dose estimates, beyond his assertion that it did not consider his service on land, which the Board finds encompasses the highest estimate available based on his dates of service.  As such, according to the variables and scientific data available in the instant case, the Veteran's prostate cancer is not likely due to his in-service radiation exposure.  For these reasons, the Board concludes that the Veteran's prostate cancer is not etiologically related to his in-service radiation exposure.  See  38 C.F.R. § 3.311.

Finally, the Board has considered whether service connection for prostate cancer is warranted as directly attributable to any other incident of his service.  See Combee, 34 F.3d at 1043.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis related to prostate cancer.  The only in-service incident to which the Veteran's prostate cancer may be linked is his radiation exposure.  Further, the Veteran was not actually diagnosed with prostate cancer until 1998, over five decades after separation from service.  No medical professional has ever linked the Veteran's prostate cancer to an incident of his military service.  In fact, the only medical opinion of record, that issued by the Director of the Post 9-11 Environmental Health Program, specifically opines against an etiological connection with service.   

While, the Veteran and his spouse testified in his March 2015 hearing that he has had issues with his kidneys, spleen and platelet count that has been ongoing since he was in his thirties, this testimony is of limited value.  First, the Board notes that this occurred after the Veteran left active service in 1946, and therefore, does not satisfy the in-service incident, illness or injury requirement.  Further, while the Veteran and his spouse are competent to report knowledge of facts and circumstances that can be observed by a lay person, see Layno v. Brown, 6 Vet. App. 465, 471 (1994),  etiology of dysfunctions and disorders is a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, because the Veteran and his spouse are lay persons without appropriate medical training and expertise, neither is not competent to make an etiological conclusion regarding the cause of the Veteran's prostate cancer.  See id.  Thus, in consideration of the evidence of record, service connection on a direct basis is not appropriate in this case.  See 38 C.F.R. §§ 3.303, 3.304.

For the above reasons, the Board concludes that service connection for prostate cancer must be denied on a direct basis, a presumptive basis, and on the basis of exposure to ionizing radiation.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for prostate cancer is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


